Citation Nr: 0401493	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-06 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2001, a 
statement of the case was issued in January 2003 rating, and 
a substantive appeal was received in March 2003 rating.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran's claimed inservice stressors have not been 
verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation to the 
extent possible.  The record in this case includes service 
medical records, VA and private medical records, reports of 
VA examinations and correspondence from the veteran.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  The veteran has been afforded adequate VA 
examinations for the disabilities on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for PTSD.  The discussions 
in the rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in a February 2001 letter, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Criteria

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R.  § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
Where the evidence does not show that the veteran engaged in 
combat with the enemy, his uncorroborated testimony is 
insufficient to establish the stressor.  Credible supporting 
evidence is required.  38 C.F.R. § 3.304(f) Dizoglio v. 
Brown, 9 Vet. App. 163 (1996). 

The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).

Factual background

Service medical records are silent as to any complaints of, 
diagnosis of, or treatment for, any mental disorders.  The 
veteran indicated on a report of medical history in June 1973 
and in January 1974, that he had had problems with nervous 
trouble.  There was no explanation and no psychiatric 
disorder was clinically noted.  

The service personnel records indicate that the veteran did 
not receive any awards or decorations indicative of 
participation in combat.  The veteran has not alleged any 
such exposure to combat.  

A September 1992 VA clinical record includes a diagnosis of 
generalized anxiety disorder.  The veteran's active duty 
service was not mentioned.

A January 1993 VA clinical record includes a diagnosis of 
depression.

A VA examination was conducted in July 1993.  The veteran's 
medical records were not available at that time.  The 
examiner noted that it appeared that the veteran's life 
changed for the worst when he was involved in an accident in 
his gun mount on the U.S.S. Fiske, a destroyer on maneuvers 
in the Mediterranean Sea off the coast of Africa in August of 
1973.  The veteran reported that he was participating in a 
rapid-fire exercise, when a cartridge got jammed in the 
barrel the gun.  Due to the accident, everyone was trying to 
get out of the gun mount.  The veteran had to dive through a 
hole in the bottom the gun mount.  As the veteran was jumping 
through the hole, the cartridge shot back into the interior 
of the gun mount, striking a fire extinguisher, which 
exploded.  The veteran felt his feet turned cold from the 
five extinguisher and thought that his "feet were gone."  He 
suffered some sort of black out at this point, but does 
remember somehow running out on the deck and going into the 
ship to trying escape the danger.  He alleged that he 
experienced almost nightly nightmares of the incident with 
the gun mount.  He also reported that he had experienced 
flashbacks a couple of times.  The pertinent Axis I diagnosis 
was moderate PTSD.  The Axis II diagnosis was avoidant 
personality disorder.  

On a report of a separate VA examination which was also 
conducted in July 1993, the veteran reported that he injured 
his neck when he was on a destroyer and a shell became stuck.  
He alleged that he was treated in sickbay and was on a 
medical profile for a period of two to four weeks.  

In July 1994, the RO requested the veteran to supply the 
names of the other individual involved in his stressor as 
well as the date the incident allegedly occurred.  

A February 1997 VA clinical record includes a diagnosis of 
possible bipolar affective disorder.

A January 1996 private clinical record includes the notation 
that the veteran had post-traumatic stress disorder.  No 
stressors were reported.

A January 1997 private medical record includes an assessment 
of depression.  The veteran's active duty service was not 
reported.

An August 1999 VA clinical record includes the Axis I 
diagnoses of PTSD and rule out major depression.  The veteran 
reported that his main traumatic stressors were being beaten 
by police and local citizens when on shore leave in 
Madagascar and also the misfire of a shell on a ship and 
being terrified of being killed.  The Axis IV stressor was 
exposure to war.  

A separate clinical record will also dated in August 1999 
indicated that the veteran underwent PTSD screening and 
psychological testing.  The testing was interpreted as 
revealing a history and clinical picture consistent with 
severe chronic PTSD.  

Another VA clinical record dated in August 1999 indicates the 
veteran reported his MOS was gunners mate.  He reported that 
he was assigned to the USS Fiske where his duties consisted 
of loading and firing five-inch guns.  He reported an event 
which occurred in Madagascar in April 1973 when he was 
severely beaten by Portugese locals and the police due to his 
race.  The veteran reported that he had to cut one of the 
locals just to save his life.  He reported another incident 
which occurred during a rapid firing drill when a shell came 
out of the gun, went off in the breech and landed on the 
deck.  The shell could have blown up the whole gun.  The 
veteran had to escape through a hole in the floor.  He 
reported he experienced PTSD symptoms in 1973.  The 
assessment was chronic PTSD.  Another record includes the 
notation that the veteran had a history of PTSD since 1974 
after his discharge from the military.  Another record 
includes the diagnoses of border mood disorder, PTSD, and 
major depression.  

A December 1998 VA clinical record includes a notation that 
the veteran was being treated for major depression versus 
depression secondary to substance abuse.

In September 1999, the veteran reported that he served aboard 
the USS Fiske in the ship's laundry and his general quarters 
duty station was the number one gun mount.  He reported that, 
during a rapid-fire exercise, a cartridge ejected and struck 
a fire extinguisher next to the veteran setting it off.  The 
veteran felt the cold from the fire extinguisher hit his feet 
and he dropped to the floor, thinking he lost his feet.  He 
also reported an incident wherein he and other black sailors 
were attacked by natives including policemen in Madagascar 
while on shore leave.  

On VA PTSD examination in October 1999, it was noted that the 
examiner did not explore the veteran's stressors.  The 
examiner did note that the record revealed that the veteran's 
primary stressor, was having been beaten up by civilians in 
Pakistan when he was on leave.  The veteran alleged that he 
had to kill one of his attackers in order to save his life.  
The examiner opined that the veteran continued to experience 
some symptoms of PTSD, apparently related to the beating he 
received while on leave in the military.  The Axis I 
diagnosis was PTSD and the Axis II diagnosis was personality 
disorder, not otherwise specified.  

In January 2001, the U. S. Armed Services Center for Research 
of Unit Records, transmitted deck logs of the U.S.S. Fiske 
for August 1973.  The Center noted that the deck logs 
revealed that the ship was moored at the U. S. Naval Base, 
New Port, Rhode Island and did not conduct rapid-fire 
exercises during the month of August 1973.  

An October 2001 VA clinical record included an assessment of 
PTSD with depression.  

Analysis

The veteran is claiming that he currently experiences PTSD as 
a result of his active duty service.  As indicated above, the 
claims file includes diagnoses of PTSD by competent medical 
personnel who have based the diagnoses on stressors which the 
veteran reported occurred during active duty.  The claim has 
been denied, however, as the veteran's alleged non-combat 
stressors have not been verified.  

The veteran's claimed in-service stressors are that he was 
involved in an incident wherein a 5 inch gun misfired, 
causing the veteran to fear for his life and also that he was 
attacked while on leave in Madagascar because of his race.  
The RO attempted to verify the alleged gun misfiring 
incident, without success.  

With regard to the alleged beating in Madagascar, a review of 
the service medical records reveals a lack of any indication 
that the veteran was treated for any injuries related to a 
beating while serving aboard the U. S. S. Fiske.  

After reviewing the claims file, the Board must conclude that 
the record does not include evidence corroborating the 
veteran's claimed stressors.  While there are diagnoses of 
PTSD in the present case, applicable law provides that a 
diagnosis of PTSD must be based on verified stressors.  In 
this case, there has been no such verification.  A diagnosis 
of PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994). 

There is no official verification that the veteran 
experienced the claimed stressors.  However, the Board 
acknowledges that additional verifying evidence may be 
obtained from sources other than the veteran's service 
records.  See Moreau v. Brown, 9 Vet.  App. 389, 395 (1996).  
Nevertheless, the record does not include any such additional 
verifying evidence such as statements from fellow service 
members.  As the evidence does not show that the engaged in 
combat and the claimed stressors are otherwise unverified, 
there is therefore no basis for finding that service 
connection for PTSD is warranted.

The record reflects efforts by the RO to verify the stressors 
claimed by the veteran, but the results have been negative.  
There is no doubt that the veteran currently suffers 
psychiatric symptomatology.  However, the totality of the 
evidence argues against a finding of any nexus between any 
currently existing PTSD and the veteran's service.  In 
reaching this determination, the Board is unable to find such 
a state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b). 




ORDER

The appeal is denied.  


	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



